Lahtinen, J. (concurring in part and dissenting in part).
I respectfully dissent from that part of the decision that upholds summary dismissal of the action against defendant Niagara Mohawk Power Corporation (hereinafter NiMo). Plaintiff Archebald C. Haughton, Jr. (hereinafter plaintiff), an employee of third-party defendant, Hudson Valley Community College (hereinafter HVCC), was electrocuted, suffering severe disfiguring injuries, while working at HVCC on the morning of July 24, 1997. The basement of Marvin Library on the campus of HVCC is a place where electricity sold by NiMo to HVCC is delivered via a 13,200-volt power line. The high voltage line enters from underground into the electrical switchgear. The switchgear is housed in a series of connected cabinets. The primary switchgear cabinet is where the power enters the facility and the switchgear in the successive cabinets step down the voltage and distribute the electricity to the college campus. The power in these successive cabinets can be shut off by opening the switches. The power to the primary cabinet, however, remains active even when the switch is open because it can only be de-energized by NiMo shutting it off at the power pole.
Working in the basement with flashlights, plaintiff and other employees of HVCC opened the switches in the five cabinets and plaintiff began testing the units with a Simpson multimeter. When plaintiff came to the third cabinet, he saw *1011“13,200 volts” written in magic marker and refused to test it, ostensibly thinking it was the primary cabinet. Unfortunately, it was not the primary cabinet and when he attempted to test another cabinet, this tragic accident occurred.
Although the facts before the Court fail to establish a triable issue regarding a breach of a duty owed by defendant T & J Electrical Corporation (a contractor that provided maintenance on the switchgear), I cannot reach a similar conclusion regarding NiMo. It has long been the law that the owner of electrical wires has a duty to exercise reasonable care (see Miner v Long Is. Light. Co., 40 NY2d 372, 379 [1976]; Bennett v New York & Queens Elec. Light & Power Co., 294 NY 334 [1945]; Caruso v Troy Gas Co. 153 App Div 431 [1912], affd 209 NY 510 [1913]), and “a correspondingly higher duty of care [is] owed as higher voltages are transported” (Miner v Long Is. Light. Co., supra at 379). While the primary switchgear cabinet was owned by HVCC, NiMo owned and provided the 13,200-volt line into the cabinet and, significantly, had exclusive control over whether the primary cabinet was energized. Under such circumstances, NiMo had a duty regarding the 13,200-volt line contained in the primary cabinet (cf. Word v Potomac Elec. Power Co., 742 A2d 452 [DC 1999]) and, indeed, NiMo did not assert before Supreme Court that it did not have such a duty.
The standards set forth in national electric codes — while not dispositive — are a relevant consideration in assessing the duty owed by a utility (see Miner v Long Is. Light. Co., supra; Meseck v General Elec. Co., 195 AD2d 798, 799 [1993]). In a detailed affidavit, plaintiffs’ expert sets forth provisions of various national codes with which NiMo allegedly failed to comply regarding both warnings on the primary switchgear cabinet and access to such cabinet.1 While NiMo’s expert disputes the applicability of such codes and standards, his contrary contentions give rise to triable issues.
The ground for dismissal asserted by NiMo before Supreme Court was its contention that the alleged superseding negligent acts of plaintiff and his employer constituted the sole proximate cause of the accident.2 “If the intervening act is extraordinary *1012under the circumstances, not foreseeable in the normal course of events, or independent of or far removed from the defendant’s conduct, it may well be a superseding act which breaks the causal nexus” (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315 [1980] [citations omitted]). Such determinations are generally “for the fact finder to resolve” unless “only one conclusion may be drawn from the established facts” (id. at 315; see Bell v Board of Educ. of City of N.Y., 90 NY2d 944, 946 [1997]). An example of an unforeseen superseding event as a matter of law includes an adult recklessly diving into shallow water when the person was fully familiar with the water depths of the particular premises (see Olsen v Town of Richfield, 81 NY2d 1024 [1993]; Boltax v Joy Day Camp, 67 NY2d 617 [1986]). On the other hand, an individual at a swimming area who dives into unfamiliar water where no warnings are posted, although perhaps guilty of significant comparative negligence, may not necessarily be so reckless as to remove the case from the province of the jury (see Ziecker v Town of Orchard Park, 75 NY2d 761 [1989]).
Here, plaintiffs’ claim is based, in part, on the lack of proper warnings as to which switchgear cabinet remained energized and the failure to adequately secure the primary switchgear cabinet. Plaintiff did not know prior to the date of the accident which switchgear cabinet was the primary one and, indeed, he refused to work on the one marked “13,200 volts.” In light of plaintiff’s lack of specific knowledge as to which switchgear was still energized and his contention that there were inadequate warnings, his alleged conduct is more closely in line with Ziecker v Town of Orchard Park (supra) and does not rise to the level of reckless conduct severing the causal nexus as a matter of law (see also Kriz v Schum, 75 NY2d 25, 36 [1989], affg Denkensohn v Davenport, 144 AD2d 58 [1989]; but see Marcheterre v S&C Elec. Co., 273 AD2d 880 [2000]). Accordingly, I would reverse so much of the order as granted NiMo’s motion for summary judgment.
Ordered that the order is affirmed, with one bill of costs.

. The switchgear cabinet containing NiMo’s metering equipment was padlocked by NiMo preventing access to that cabinet by anyone other than NiMo personnel. Additionally, a red sticker threatening criminal prosecution to anyone who tampered with that equipment was affixed to that cabinet by NiMo. NiMo did not install a padlock nor affix any similar type warning to the primary switchgear cabinet.


. It merits noting that the advent of comparative negligence has eroded some of the traditional rationales undergirding intervening acts and super*1012seding causes (see generally Restatement [Third] of Torts: Liability for Physical Harm [Tent Draft No. 2, Mar. 25, 2002] § 33).